Citation Nr: 0524715	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, prior to September 9, 2000, 
for a 100 percent evaluation for PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
December 1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   

In correspondence received in May 2005, the appellant 
withdrew his request for a hearing.  


FINDING OF FACT

The appellant has been unable to retain or maintain 
employment due to PTSD, since March 8, 1982.  


CONCLUSION OF LAW

PTSD is 100 percent disabling, from March 8, 1982.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.7, 4.132, 
Diagnostic Code 9204 (1988); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9203 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

The criteria for evaluating PTSD changed in February 1988 and 
in November 1996.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed, the Board must consider all versions.  See 38 
U.S.C.A. § 5110.  Thus, the Board will set forth the pre-
February 1988 criteria, the post February 1988 criteria, and 
the criteria effective in 1996 for the benefit of comparison.  
The pre-1988 criteria and the applicable ratings are as 
follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

Definite impairment of social and 
industrial adaptability  - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

Psychosis in full remission - 0 percent 
disabling.

The above descriptive adjectives do not necessarily refer to 
the severity of the disease but rather to the degree of 
industrial and social impairment.

The post-1988 criteria and applicable ratings are as follows:

Active, psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

Definite impairment of social and 
industrial adaptability  - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

Psychosis in full remission - 0 percent 
disabling.

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders has been amended and redesignated as 38 
C.F.R. § 4.130 (2002).  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  Under the current rating criteria, a 100 
percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is provided where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of shot and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2004).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless error as the claim is herein granted.  

Essentially, service connection for PTSD was first raised on 
VA examination in March 1982 and has been pending since then.  
In a May 1982 rating decision, the AOJ deferred the issue 
pending further development.  The Board notes that the AOJ 
requested additional information in regard to PTSD from the 
appellant in a June 1982 letter, and additional, relevant 
information from the appellant was received in June 1982.  
The AOJ again deferred the issue in May 1985.  Eventually, 
service connection for PTSD was established in a December 
2000 rating decision.  A 50 percent evaluation was assigned 
from December 21, 1998.  In a September 2002 rating decision, 
and based on clear and unmistakable error under 38 C.F.R. 
§ 3.105, the AOJ established an effective date for service 
connection of March 8, 1982.  A 10 percent evaluation was 
assigned from March 8, 1992 and the 50 percent rating was 
continued from December 21, 1998.  In February 2004, the AOJ 
assigned a 100 percent rating from September 9, 2000.  
Essentially, the appellant asserts that she is entitled to 
100 percent evaluation for the entire period.  We agree.  

The Board notes that the appellant has appealed an initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1998).  
The AOJ has assigned staged ratings, that is, different 
evaluations for different periods, based on the facts found.  
Based on the evidence, however, the Board concludes that the 
condition has not changed and that a uniform rating 100 
percent disability evaluation is warranted.

The criteria for mental disorders were amended in November 
1996.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed the Board 
will consider both versions.  

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the veteran's symptoms of a mental disorder 
met one of the three criteria (of the old criteria), a 100 
percent rating was required.  The old criteria for a 
disability evaluation of 100 percent are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.  38 C.F.R. §  4.132, 
Diagnostic Code 9411 (1996).

The Board will consider only the old criteria, as this 
version is clearly more favorable to the appellant since he 
meets at least one of the three criteria for a 100 percent 
evaluation.  The evidence establishes that the appellant is 
demonstrably unable to obtain or retain employment.  Thus, in 
accordance with Johnson, supra, the Board grants an 
evaluation of 100 percent for the appellant's PTSD for the 
entire appeal period.  Johnson, 7 Vet. App. at 99.  

On VA examination in March 1982, the appellant was noted to 
be dressed in a shabby manner, with fair to poor grooming, 
dirty and worn clothing, and he was extremely angry and 
hostile and expressed much hostility and murderous impulses.  
The diagnosis was severe, delayed, chronic PTSD.  The 
examiner stated that the appellant's socializing was severely 
impaired, that he was not capable of employment, and that 
whether he ever would be capable of employment remained to be 
seen.  In private examination reports, dated in September 
1992, work was noted to have been sparse since Vietnam.  The 
examiner stated that the intensity of his interaction was 
alarming, if not frightening, to any co-workers or 
perspective employers.  A typical day was described as trying 
to find employment.  The examiner specifically stated that 
the appellant was unable to sustain employment.  The 
appellant interacted in a pressured, fragmented, narrative 
often with aggressive and somewhat paranoid imagery.  The 
examiner stated that he would have great difficulty 
interacting with coworkers and authority.  In May 1995, the 
examiner stated that while the appellant had somehow managed 
to obtain work as a truck driver, he would continue to have 
setbacks, misunderstandings, and interpersonal conflict.  His 
prognosis was poor.  

On VA examination in April 1999, a global assessment of 
functioning (GAF) score of 40 was assigned.  Although the GAF 
score does not fit neatly into the rating criteria, the GAF 
score is also evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994).  A GAF score of 31 to 40 reflects some impairment 
in reality testing or communication, e. g., major impairment 
in several areas, to include work.  Id.  A 100 percent 
evaluation is supported by the evidence, to include the GAF 
of 40.  

The Board has been presented with repeated evidence of 
perceived intimidation by the appellant, with murderous 
impulses, poor prognosis, pressured speech, aggressive 
behavior, poor grooming and opinions that the appellant is 
not employable.  The assignment of a 10 percent evaluation is 
not justified.  

The evidence is in favor of the claim.  Consequently the 
benefit sought on appeal is granted.  The 100 percent 
evaluation is assigned effective March 8, 1982.  








ORDER

An effective date of March 8, 1982 for a 100 percent 
evaluation for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  




____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


